DALLAS, Circuit Judge.
The oral argument of the learned counsel of the complainant, and the brief which he has submitted, have, I believe, presented as forcibly as possible every consideration which could be urged on its behalf; but I have not been persuaded that it is entitled to the relief which it seeks. I do not deem it necessary to detail the facts, or to discuss the familiar principles of law which have been debated at bar. It must suffice to say that I am of opinion that the final decree of the Massachusetts court in the case of this complainant against the William H. Richardson Company is conclusive in the present one (Lyon v. Manufacturing Co., 125 U. S. 698, 8 Sup. Ct. 1024; Billing v. Gilmer, 8 C. C. A. 645, 60 Fed. 332; Castle v. Noyes, 14 N. Y. 329; Follansbee v. Walker, 74 Pa. St. 306; Frauenthal’s Appeal, 100 Pa. St. 290; Spring Run Coal Co. v. Tosier, 102 Pa. St. 342; Finley v. Hanbest, 30 Pa. St. 190); and that, irrespective of that decree, the complainant has no right or title to such exclusive use of the word “Hygienic” as it claims. With reference to complainant’s citation of Manufacturing Co. v. Ludeling, 22 Fed. 823, the attention of counsel is directed to National, etc., Co. v. Munn’s, etc., Co., [1894] App. Cas. 275. Bill dismissed, with costs.